Rubenstein, S.
This is an application by an alleged creditor of decedent, to examine one of the coadministrators concerning her account and administration of the estate and the rejected claim of the movant. A creditor or a person claiming to be a creditor whose claim has been rejected is entitled to such relief under section 263 of the Surrogate’s Court Act and section 288 of the Civil Practice Act, respectively (Matter of Stapf, 128 N. Y. S. 2d 850).
*770The motion will, therefore, be granted. The respondent will produce all books and papers in her custody or control for use upon the examination, pursuant to section 296 of the Civil Practice Act.
Submit order, on notice, accordingly.